Citation Nr: 1111975	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) that is associated with in-service stressors which are corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for PTSD as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder.

After separation from military service, in an August 1988 VA medical examination report, the Veteran complained of experiencing brief periods of extreme stress, fear, anxiety, and worry.  After physical and neurological examination, the impression was that the Veteran's complaints "probably represent a primary anxiety disorder."

In a March 1999 VA outpatient psychiatry note, the Veteran complained of job stress.  After examination, the impression was anxiety.  The medical evidence of record shows that multiple psychiatric disorders have been consistently diagnosed since March 1999, including anxiety disorder, bipolar disorder, PTSD, and alcohol abuse.

The preponderance of the medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD for VA purposes.  The evidence of record includes multiple medical reports which state that the Veteran does not meet the diagnostic criteria for PTSD, including VA outpatient psychiatric reports dated in February 2003, August 2003, August 2005, and December 2006, and a December 2006 VA PTSD examination report.  However, there are far more medical reports which give diagnoses of PTSD, including well over 50 separate diagnoses since 2005.  As the vast majority of these diagnoses were made by mental health professionals, they are presumed to be adequate for VA diagnostic purposes.  Cohen v. Brown, 10 Vet. App. 129, 140 (1997) (stating that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  Accordingly, due to the overwhelming number of competent medical reports which give diagnoses of PTSD, the preponderance of the medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  As such, service connection for PTSD is warranted if it is related to an inservice stressor which is corroborated by credible supporting evidence.  See 38 C.F.R. § 3.304(f).

There is no evidence that established that the Veteran "engaged in combat with the enemy," and the Veteran's claimed stressors are not related to combat or fear of hostile military or terrorist activity.  As such, the Veteran's claimed stressors must be corroborated by credible supporting evidence.  38 C.F.R. § 3.304(f).

The Veteran's multiple claimed stressors involve seeing and caring for soldiers who had been injured in Vietnam while he was serving at the Bethesda Naval Hospital as a corpsman.  These stressors are frequently cited in relation to the numerous diagnoses of PTSD, including in VA medical reports dated in April 2007, May 2007, June 2007, August 2007, October 2007, January 2008, February 2008, June 2008, July 2008, August 2008, September 2008, and December 2008.  The Veteran's service personnel records show that he served as a hospitalman and a hospital corpsman at the U.S. Naval Hospital at the National Naval Medical Center in Bethesda, Maryland from December 1966 to December 1969.  The Veteran's long-term service as a medical specialist at a major military hospital during the Vietnam War is consistent with his reports of exposure to multiple soldiers who had been wounded in combat.  Accordingly, there is credible supporting evidence of record which corroborates the Veteran's claimed stressors.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding that while the Veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").  As such, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are corroborated by credible supporting evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


